Petition for rehearing denied December 23, 1930                        ON PETITION FOR REHEARING                              (294 P. 1056)
An extensive and able brief in support of a petition for rehearing has been filed in this case, and we have carefully examined the same and reviewed our former opinion. We are unable to reach any different conclusion than heretofore indicated.
We think, however, that a correction should be made and that the opinion will be better understood by eliminating the following paragraph in our former opinion, which is hereby expunged:
"The language of this section in regard to filing a notice `in any manner hereinafter specified' indicates that there is more than one manner of relieving an employer of the provisions of the act."
The petition for rehearing is denied.
COSHOW, C.J., BROWN and ROSSMAN, JJ., concur. *Page 566